Title: From Thomas Jefferson to John Barnes, 6 March 1804
From: Jefferson, Thomas
To: Barnes, John


               
                  Dear Sir 
                  Mar. 6. 04.
               
               In my note of yesterday I forgot a sum of 41. D 10 c which I had promised to remit to Richmond this week for the use of John Rogers, which I must therefore pray you to enable me to do.
               Your’s affectionately
               
                  Th: Jefferson 
               
            